Order entered January 22, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                No. 05-20-01004-CV

     ALEJANDRO VASQUEZ D/B/A DANI’S CONCRETE, Appellant

                                       V.

             KAPSEN DEVELOPMENT GROUP, LLC, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-07342

                                     ORDER

      Before the Court is appellant’s January 21, 2021 motion for an extension of

time to file his letter brief in response to this Court’s December 28, 2020 letter

questioning our jurisdiction over this appeal. We GRANT the motion and extend

the time to February 5, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE